FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WEN HUEI CHENG, a.k.a. En Hui                    No. 11-73826
Zheng,
                                                 Agency No. A095-687-729
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Wen Huei Cheng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings based on ineffective assistance of counsel. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               11-73826
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen. Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We

deny the petition for review.

      The BIA did not abuse its discretion in denying Cheng’s motion to reopen

alleging ineffective assistance of counsel where she failed to comply with the

threshold requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and

the alleged ineffective assistance was not plain on the face of the administrative

record. See Reyes v. Ashcroft, 358 F.3d 592, 596-99 (9th Cir. 2004).

      In light of this disposition, we do not reach Cheng’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                      11-73826